United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50719
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TONIA ANISSIA DAVIS, also known as Tonia Davis,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Western District of Texas
                         USDC No. W-02-CR-66-3
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BARKSDALE, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     This court affirmed the sentence of Tonia Anissia Davis.

United States v. Davis, No. 03-50719 (5th Cir. Jan. 6, 2004)

(unpublished).     The Supreme Court vacated and remanded for

further consideration in light of United States v. Booker, 125
S. Ct. 738 (2005).     Davis v. United States, 125 S. Ct. 1046

(2005).     This court requested and received supplemental letter

briefs addressing the impact of Booker.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-50719
                                -2-

     Davis contends that she is entitled to resentencing because

the district court used judicially-found facts to enhance her

offense level and sentenced her under a mandatory application of

the United States Sentencing Guidelines prohibited by Booker.

This court will not consider a Booker-related challenge raised

for the first time in a petition for certiorari absent

extraordinary circumstances.   United States v. Taylor,

409 F.3d 675, 676 (5th Cir. 2005).   Davis identifies “no evidence

in the record suggesting that the district court would have

imposed a lesser sentence under an advisory guidelines system.”

Id. (citing United States v. Hernandez-Gonzalez, 405 F.3d 260,

261 (5th Cir. 2005); United States v. Mares, 402 F.3d 511, 521-22

(5th Cir.), petition for cert. filed (March 31, 2005) (No. 04-

9517)).   Because Davis has not demonstrated plain error, “it is

obvious that the much more demanding standard for extraordinary

circumstances, warranting review of an issue raised for the first

time in a petition for certiorari, cannot be satisfied.”   See

Taylor, 409 F.3d at 677.

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

therefore reinstate our judgment affirming Davis’s conviction and

sentence.

     AFFIRMED.